 



$85,000 October 30, 2013



 





 

TREBOR INDUSTRIES, INC.
(a Florida corporation)

 

SENIOR SECURED PROMISSORY NOTE



 

TREBOR INDUSTRIES, INC., a Florida corporation (the “Company”), for value
received and intending to be legally bound, hereby promises to pay to the order
of Mikkel Pitzner (“Lender”), with a business address at 10205 Piedmont Drive,
Highlands Ranch, Colorado 80126, the principal amount of Eighty Five Thousand
($85,000) Dollars (the “Principal Amount”) on or before the twelve month
anniversary of the “Effective Date” as defined under that certain Loan Agreement
by and between the Company, Brownie’s Marine Group, Inc. and Lender dated even
herewith (the “Maturity Date”), together with interest thereon at the rate of
21.21% per annum, as set forth herein (the “Note”).

 

1. Promissory Note:  By accepting this Note, the Lender hereby acknowledges that
this Note has not been registered under the Securities Act of 1933, as amended,
or any state securities laws and Lender represents for himself and his legal
representative that he is acquiring this Note, for his own account, for
investment purposes only and not with a view to, or for sale in connection with,
any distribution of such securities.

 

2. Principal and Interest Payment:  The Company shall pay (or cause to be paid)
interest to the Lender on the then outstanding principal amount of this Note at
the rate of 21.21% per annum, principal and interest payable on a monthly basis
in twelve (12) equal monthly payments in the amount of Eight Thousand Five
Hundred Eighty Five Dollars and 47/100 ($8,585.47) commencing thirty (30) days
following the Effective Date of the Loan Agreement (“Payment Date”) and on the
same Payment Date of each month thereafter and through the Maturity Date (each
such date, a “Payment Date”) (if any Payment Date is not a business day, then
the applicable payment shall be due on the next succeeding business day), in
cash.

 

3. Security:  The obligations of the Company under this Note are secured by all
assets of the Company pursuant to the Security Agreement, dated even herewith,
between the Company and the Lender (the “Security Agreement”).

 

4. Securities Laws Restrictions:  This Note has not been registered for sale
under the Securities Act of 1933, as amended, and this Note may not be sold,
offered for sale, pledged or otherwise disposed of without compliance with
applicable securities laws.

 

5. Status of Registered Lender:  The Company may treat the registered Lender of
this Note as the absolute owner of this Note for the purposes of making payments
of principal or interest and for all other purposes and shall not be affected by
any notice to the contrary.

 

6. Prepayment of Note:  This Note may be prepaid at any time without penalty, in
whole or in part, upon payment by the Company.

 

7. Events of Default:  If any of the following conditions or events (“Events of
Default”) shall occur and shall be continuing:

 



1

 

 

(i)if the Company shall default in the payment of principal and/or interest
accruing herein when the same becomes due and payable, whether at maturity or by
declaration of acceleration or otherwise, and shall fail to cure such default
within fifteen days after written notice thereof from the Lender to the Company,
if the Company fails to tender any payment due hereunder when the same becomes
due; and shall fail to cure such default within thirty days after written notice
thereof from the Lender to the Company; or

 

(ii)if the Company shall materially default in the performance of or compliance
with any material term contained herein and such default shall not have been
remedied within fifteen days after written notice thereof from the Lender to the
Company; or

 

(iii)if the Company shall default under the Security Agreement; or

 

(iv)if the Company shall materially default in the performance of or compliance
with any material term contained herein and such default shall not have been
remedied within fifteen days after written notice thereof from the Lender to the
Company; or

 

(v)if the Company shall make an assignment for the benefit of creditors, or
shall admit in writing its inability to pay its debts as they become due, or a
voluntary petition for reorganization under Title 11 of the Unites States Code
(“Title 11”) shall be filed by the Company or an order shall be entered granting
relief to the Company under Title 11 or a petition shall be filed by the Company
in bankruptcy, or the Company shall be adjudicated a bankrupt or insolvent, or
shall file any petition or answer seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statue, law or regulation, or shall file any
answer admitting or not contesting the material allegations of a petition filed
against the Company any such proceeding, or shall seek or consent to or
acquiesce in the appointment of any trustee, receiver or liquidator of the
Company or of all or any substantial part of the properties of the Company or if
the Company or its directors or majority shareholders shall take any action
looking to the dissolution or liquidation of the Company;

 

then, and in any such event, the Lender may at any time (unless such Event of
Default shall theretofore have been remedied) at its option, by written notice
to the Company, declare the Note to be due and payable, whereupon the Note shall
forthwith mature and become due and payable, together with interest accrued
thereon, and thereafter interest shall be due, at the rate per annum hereinabove
provided, on the entire principal balance until the same is fully paid, and on
any overdue interest (but only to the extent permitted by law), without
presentment, demand, protest or notice, all of which are hereby waived, subject
however, to the other terms, including those relating to subordination, of this
Note.

 

No course of dealing and no delay on the part of Lender in exercising any right
shall operate as a waiver thereof or otherwise prejudice such Lender’s rights,
powers or remedies. No right, power or remedy conferred by this Note upon Lender
shall be exclusive of any other right, power or remedy referred to herein or now
or hereafter available at law, in equity, by statute or otherwise.

 



2

 

 

8. Notice:  All notices required or permitted to be given under this Note shall
be in writing (delivered by hand or sent certified or registered mail, return
receipt requested, or by nationally recognized overnight courier service)
addressed to the parties as provided under the Securities Purchase Agreement.
Any and all notices or other communications or deliveries to be provided by the
Lender hereunder shall be in writing and delivered personally, by facsimile, or
sent by a nationally recognized overnight courier service, addressed to the
Company, at the address set forth above, or such other facsimile number or
address as the Company may specify for such purpose by notice to the Lender
delivered in accordance with this Section. Any and all notices or other
communications or deliveries to be provided by the Company hereunder shall be in
writing and delivered personally, by facsimile, or sent by a nationally
recognized overnight courier service addressed to the Lender at the facsimile
number or address of the Lender appearing on the books of the Company, or if no
such facsimile number or address appears, at the principal place of business of
the Lender. Any notice or other communication or deliveries hereunder shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified on the signature page prior to 5:30 p.m. (New York City time), (ii)
the date immediately following the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified on
the signature page between 5:30 p.m. (New York City time) and 11:59 p.m. (New
York City time) on any date, (iii) the second business day following the date of
mailing, if sent by nationally recognized overnight courier service or (iv) upon
actual receipt by the party to whom such notice is required to be given.

 

9. Governing Law:  The Note shall be governed by the laws of the State of
Florida.

 

10. Jurisdiction:   Each of the parties hereto expressly and irrevocably agrees
that any legal suit, action or proceeding arising out of or relating to this
Note will be instituted exclusively in Broward County, Florida.

 

11. Severability:  If any provision, paragraph or subparagraph of this Note is
adjudged by any court to be void or unenforceable in whole or in part, this
adjudication shall not affect the validity of the remainder of the Note,
including any other provision, paragraph or subparagraph. Each provision,
paragraph or subparagraph of this Note is separable from every other provision,
paragraph and subparagraph and constitutes a separate and distinct covenant.

 

12. Amendment:  This Note may only be amended in writing, duly endorsed by the
parties hereto.

 

13. Heading:  The headings in this Note are solely for convenience of reference
and shall not affect its interpretation.

 

TREBOR INDUSTRIES, INC.

 

/S/ROBERT CARMICHAEL

Robert Carmichael, Chief Executive Officer

 



3

 

